Exhibit 10.2

 

HILL INTERNATIONAL, INC.
KEY EMPLOYEE RETENTION PLAN

 

RETENTION AGREEMENT

 

THIS RETENTION AGREEMENT (the “Agreement”) made as of this     day of
           , 2017, by and between Hill International, Inc. (the “Company”) and
        (the “Participant”), sets forth the terms of the Participant’s Retention
Payment as provided under the Hill International, Inc. Key Employee Retention
Plan (the “Plan”).  For the purpose of this Agreement, all capitalized terms
used but not otherwise defined in this Agreement shall have the definition
ascribed to them in the Plan.

 

1.                                      Retention Payment. The Participant is
entitled to the following Retention Payment, subject to the terms and conditions
as set forth in this Agreement and the Plan:

 

a.                                      The Retention Payment is equal to
$        .  Provided the Participant remains actively employed in Good Standing
with the Company on the second anniversary of this Agreement, the Retention
Payment shall be paid in a single lump sum payment sixty (60) days after such
anniversary.

 

b.                                      Notwithstanding the foregoing, in the
event of a Change in Control prior to the second anniversary of this Agreement,
the Participant shall be entitled to the Retention Payment upon the earlier to
occur of: (1) the second anniversary of this Agreement (provided the Participant
remains actively employed in Good Standing with the Company on such date) or
(2) an Involuntary Termination.  In the event that payment of the Retention
Payment is triggered by the second anniversary of this Agreement, the Retention
Payment shall be paid in a single lump sum payment sixty (60) days after such
anniversary; however, in the event that payment of the Retention Payment is
triggered by an Involuntary Termination, the Retention Payment shall be paid in
a single lump sum payment sixty (60) days after such Involuntary Termination
occurs.

 

2.                                      Successors; Binding Agreement. The Plan
and this Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns, and the Company shall have the right to
assign its obligations under the Plan and this Agreement, in whole or in part,
to any successor employer or its affiliates, in which case, the Company shall
have no further liability with respect to the assigned obligations (but shall
remain entitled to its rights or benefits) pursuant to the Plan and this
Agreement.  The Participant further hereby consents and agrees that Employer may
assign this Agreement and any of the rights or obligations hereunder to any
third party in connection with the sale, merger, consolidation, reorganization,
liquidation or transfer, in whole or in part, of the Company’s control and/or
ownership of its assets or business.

 

3.                                      Non-exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Participant’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and for which the Participant may qualify, nor

 

1

--------------------------------------------------------------------------------


 

shall anything herein limit or reduce such rights as the Participant may have
under any other agreements with the Company.  Amounts which are vested benefits
or which the Participant is otherwise entitled to receive under any plan or
program of the Company shall be payable in accordance with such plan or program,
except as explicitly modified by the Plan.

 

4.                                      No Guaranteed Employment.  The
Participant and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Participant and the
Company, the employment of the Participant by the Company is “at will” and may
be terminated by either the Participant or the Company at any time.  The terms
of this Agreement and the Plan are not intended to and should not be construed
as providing a guarantee of employment for a specific term or length of time.

 

5.                                      Consent. By executing this Agreement,
the Participant hereby approves and consents to the terms of the Agreement.

 

6.                                      Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Participant and the
Company or, in the event of assignment, the successor employer.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

 

7.                                      Section 409A Considerations.  All of the
payments and benefits payable pursuant to this Agreement are intended to comply
with, or be exempt from, Section 409A to the extent the requirements of
Section 409A are applicable hereto, and the provisions of this Agreement shall
be construed and administered in a manner consistent with that intention.
Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with the Company, the Participant is a
“specified employee” as defined in Section 409A, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Participant) to the extent necessary to comply with the requirements of
Section 409A until the first business day that is more than six (6) months
following the Participant’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Participant hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company’s Board of Directors, that does not cause such an

 

2

--------------------------------------------------------------------------------


 

accelerated or additional tax.  In the event that payments under this Agreement
are deferred pursuant to this paragraph in order to prevent any accelerated tax
or additional tax under Section 409A, then such payments shall be paid at the
time specified hereunder without any interest thereon.  For purposes of
Section 409A, each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A.  Without limiting the
foregoing, the terms “terminates” or “termination of employment” or similar
terms used in the Plan shall be interpreted to mean to occur when a “separation
of service” occurs as defined under Section 409A.

 

8.                                      Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to the conflict of laws
principles thereof.

 

9.                                      Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

10.                               Entire Agreement.  This Agreement (together
with the Plan) constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter hereof
except that any non-solicitation, confidentiality and/or return of property
agreements between the parties are not superseded but expressly preserved by
this Agreement.

 

11.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original but all
such counterparts shall together constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement as of
the day and year first above written.

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

«Name»

 

4

--------------------------------------------------------------------------------